UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-170054 BOSTON OMAHA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0788438 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 292 Newbury Street, Suite 333, Boston, Massachusetts 02115 (Address of principal executive offices) (857) 256-0079 (Registrant’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,716,954 common shares and 1,055,560 Class A common shares as of November 23, 2015. BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARIES Unaudited Consolidated Financial Statements For the Nine Months Ended September 30, 2015 2 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARIES Consolidated Balance Sheets Unaudited ASSETS September 30, December 31, Current Assets: Cash $ $ Accounts receivable - Prepaid expense - Total Current Assets Property and Equipment: Structures and displays - Accumulated depreciation ) - Total Property and Equipment, net - Other Assets: Goodwill - Intangible assets, net - Investment in unconsolidated affiliate Total Other Assets Total Assets $ $ See accompanying notes to the unaudited financial statements. 3 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARIES Consolidated Balance Sheets (continued) Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) September 30, December 31, Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable, stockholder - Notes payable, stockholders Note payable, related party - Accrued interest, stockholders Accrued interest, related party - Deferred revenue - Total Current Liabilities Stockholders' Equity (Deficit): Preferred stock, $.001 par value, 3,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value, 18,000,000 shares authorized, 1,716,954 and 266,954 shares issued and outstanding, respectively Class A common stock, $.001 par value, 12,000,000 shares authorized, 1,055,560 and 0 shares issued and outstanding, respectively - Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the unaudited financial statements. 4 BOSTON OMAHA CORPORATION (formerly known as REO Plus, Inc.) and SUBSIDIARIES Consolidated Statements of Operations Unaudited For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues: Billboard rentals $ $
